NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         JAN 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 16-50253

                   Plaintiff-Appellee,             D.C. No. 3:16-cr-07064-WQH

   v.
                                                   MEMORANDUM*
 MARCOS DE JESUS-ZEFERINO,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                             Submitted January 18, 2017**

Before: TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Marcos De Jesus-Zeferino appeals from the district court’s judgment and

challenges the nine-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        De Jesus-Zeferino claims that the district court procedurally erred by failing

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to address his arguments for a low-end sentence. We disagree. The record reflects

that the court considered De Jesus-Zeferino’s arguments and sufficiently explained

its reasons for concluding that a mid-range sentence was warranted. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      De Jesus-Zeferino’s unopposed motion to take judicial notice of the

presentence report is granted.

      AFFIRMED.




                                         2                                  16-50253